— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report, coupled with the testimony of the correction officer who authored it and witnessed the incident, provide substantial evidence to support the finding that petitioner was guilty of violent conduct, interference and refusing to obey an order (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603). As to petitioner’s contention regarding the timeliness of his disciplinary hearing, although it was commenced beyond the seven-day time limitation set forth in 7 NYCRR 251-5.1 (a), authorization to extend the hearing date was timely requested and granted and the hearing was also timely completed (see, Matter of Reveron v Coughlin, 142 AD2d 860). Petitioner’s remaining claims have been considered and rejected as either unpreserved for review or lacking in merit.
Weiss, J. P., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.